Citation Nr: 1720188	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to January 1968.
This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office, (RO) in Nashville, Tennessee. 

The December 2011 rating decision denied service connection for tinnitus and bilateral hearing loss.  The Veteran disagreed with this decision in a February 2012 statement, and he subsequently perfected his appeal for both claims by filing a VA Form 9 in May 2013.  While appeal was pending, the RO granted service connection for tinnitus in a March 2016 rating decision.  Therefore, the issue of entitlement to service connection for tinnitus is no longer before the Board.  

In April 2015, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.


FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran has bilateral hearing loss that is related to his military service


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or omission in duty to assist is harmless.

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include SNHL), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b) (2016).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran has stated he was exposed to noise trauma while serving in the Army during training.  He asserts he was stationed near a helicopter training site and was continually exposed to extremely loud noise from multiple low flying helicopters.  He also states he worked as a truck driver while on active duty, which required him to perform maintenance on loud, high revving diesel engine trucks.  This noise trauma led to the Veteran frequently experiencing periods of temporary hearing loss and ringing in his ears.  The Veteran denied using or being issued ear protection in service, and he has submitted photographs of himself handling military weapons with no ear protection and articles addressing the fact that soldiers will be exposed to high intensity noise at some point during their military careers.  
Records show that the Veteran served as a light vehicle driver in the U.S. Army and that his awards include the Sharpshooter (Rifle) badge.  The Board notes that the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with his military service.  Significantly, the Veteran has already been awarded service connection for tinnitus based upon his noise exposure in service.  See March 2016 rating decision.

Service treatment records indicate that the Veteran's bilateral ear hearing was within normal limits throughout service.

VA medical opinions provided in December 2011, May 2013, and November 2015, are to the effect that the Veteran's current hearing loss is not related to his service.  The December 2011 VA examiner explained that when the Veteran entered and exited military service, he had normal hearing.  The examiner also observed that there were no significant changes for the worse noted on the Veteran's service entrance and separation audiogram examinations.  In the May 2013 VA medical opinion, the physician explained that the Veteran's service treatment record did not show an audiometric shift.  On November 2015 VA examination, the examiner explained similarly that the Veteran had normal hearing sensitivity at both the entrance and separation examinations with no significant threshold shift.  The examiner further explained that the audiogram was the objective standard for noise injury, and because the Veteran's hearing was normal at separation with no significant threshold shifts having occurred during active duty service, there was no evidence his military noise exposure had caused a permanent noise injury affecting hearing sensitivity.  

The Veteran has also submitted two private medical opinions in support of his claim.  Specifically, in a private audiological evaluation received in February 2012, an audiologist opined that, "In the absence of actual beginning and ending military service audiometric documentation suggesting otherwise, it is at least as likely as not that [the Veteran's] military noise exposure contributed to his hearing loss."  The Veteran's private physician, Dr. L.M., submitted a similarly worded medical opinion in August 2013.

After reviewing the entirety of the evidence of record, the Board finds that there is evidence both for and against the Veteran's claim.  However, after weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board has determined that the evidence is at least in relative equipoise with regard to whether the Veteran has a bilateral hearing loss disability that is related to his military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  Notably, in the December 2011 VA examination report, it was also the examiner's opinion that the Veteran's current hearing loss was consistent with noise exposure as well as other etiologies, such as age.

Furthermore, in various statements, to include in history provided at his VA examinations and at the April 2015 DRO hearing, the Veteran has stated that his hearing problems began in service.  The Veteran's spouse has also provided statements that she met the Veteran shortly after his separation from service and that for as long as she can recall, he has had difficulties with his hearing.  The Veteran and his spouse are competent to testify regarding facts or circumstances that can be observed and described - such as hearing loss - by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) (finding that "competent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  As the Veteran and his spouse have been consistent in their statements as to the onset of his hearing problems, the Board finds no reason to question their credibility.  Accordingly, this competent evidence supports the Veteran's claim, and the Board concludes that service connection for bilateral hearing loss is warranted.





ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


